This is a criminal action in which the defendant was tried under a bill of indictment charging him with the murder of one Andrew Knight. The defendant was first tried at the May Term, 1937, of Warren, and was convicted of murder in the second degree. On appeal to this Court a new trial was ordered. S. v. Terrell, 212 N.C. 145. When the cause again came on for trial in the court below the defendant was again convicted of murder in the second degree. From judgment pronounced thereon the defendant appealed.
The Court being evenly divided in opinion, Schenck, J., not sitting, as to whether harmful error was committed in the trial of the defendant, the judgment of the Superior Court is affirmed and stands as the decision of this action without becoming a precedent.
Affirmed.